Citation Nr: 0711669	
Decision Date: 04/19/07    Archive Date: 05/01/07

DOCKET NO.  02-06 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Propriety of the initial evaluation of 50 percent disabling 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at 
Law


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The veteran served on active duty from March 1971 to December 
1972.

This matter comes before the Board of Veterans? Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Portland, Oregon, Department of Veterans Affairs (VA) 
Propriety of the initial evaluation of 50 percent disabling 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at 
Law


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The veteran served on active duty from March 1971 to December 
1972.

This matter comes before the Board of Veterans? Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
PTSD and assigned a 30 percent disability evaluation, 
effective from September 1999.

By rating decision dated in March 2002, the RO increased the 
evaluation for PTSD to 50 percent, effective from September 
1999.  Since the increase to 50 percent did not constitute a 
full grant of the benefit sought, the claim for a higher 
rating remains in appellate status.  AB v. Brown, 6 Vet. App. 
35, 39 (1993).

The Board issued a decision in February 2003 that denied 
further increase in the evaluation of the veteran's PTSD.  
The veteran appealed this decision to the United States Court 
of Appeals for Veterans Claims (Court), that issued an order 
granting a joint motion for remand.  The Board issued another 
decision in September 2004 that once again denied further 
increase in the evaluation of the veteran's PTSD.  The 
veteran appealed this decision to the Court.  On January 11, 
2007, the Court vacated the Board's decision and remanded the 
claim pursuant to the terms of a joint motion for remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In an April 2007 communication, the veteran's representative 
advised the Board that the veteran's "employment records 
from the Social Security Administration" had been submitted 
to the RO on February 21, 2007.  The veteran's representative 
also advised the Board that the veteran was awaiting VA 
examination to determine the severity of his PTSD and its 
effect on his employability.  The Board finds that VA 
psychiatric examination, based upon review of the claims 
folder, should be provided to the veteran in light of the 
report of increased severity of symptoms.  See VAOPGCPREC 11-
95 (Apr. 7, 1995).  On readjudication, the RO should also 
give consideration of the applicability of 38 C.F.R. 
§ 3.321(b).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's complete treatment records 
for PTSD from the Portland, Oregon VA Medical 
Center, dated from May 2001 to January 2005 and from 
May 2006 to present.

2.  As noted above, in an April 2007 communication 
the veteran's representative advised the Board that 
the veteran's "employment records from the Social 
Security Administration" had been submitted to the 
RO on February 21, 2007.  The AMC should ensure that 
these records, as well as any other records relevant 
to the claim, are obtained from the RO and 
associated with the claims folder.  If the SSA 
records are not at the RO as indicated, obtain the 
administrative and medical records relating to the 
veteran's disability claim directly from SSA.

3.  After receipt of any additional records, 
schedule the veteran for VA psychiatric examination 
in order to determine the current severity of 
service-connected PTSD.  The claims folder should be 
provided to the examiner for review.  All indicated 
tests, studies and interviews should be conducted.  

Following examination of the veteran, the examiner 
should identify what symptoms, if any, the veteran 
currently manifests or has manifested in the recent 
past that are attributable to his service-connected 
PTSD.  The examiner must conduct a detailed mental 
status examination.

The examiner must also discuss the effect, if any, 
of the veteran's PTSD on his social and industrial 
adaptability.  In so doing, the examiner is asked to 
address his or her findings in the context of the 
veteran's work history.  The examiner should assign 
a Global Assessment of Functioning (GAF) score for 
the veteran's PTSD consistent with the American 
Psychiatric Association: Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV) 
and explain the significance of the score.  

The examiner should also (a) provide GAF scores for 
the PTSD diagnosis for every year since 1999 
explaining what the scores represent; b) reconcile 
the disparity of GAF scores of record and identify 
the signs and symptoms of PTSD that demonstrate an 
increase or decrease in severity of disability 
during the time period from September 1999 to 
present, if any; and c) provide an opinion whether 
the veteran's PTSD has precluded him from securing 
and following substantially gainful employment and, 
if so, identify the date of onset of 
unemployability.

4.  Thereafter, the RO should readjudicate the claim 
on appeal.  In so doing, the RO should adjudicate 
whether referral of the case to the Director, 
Compensation and Pension for extraschedular 
consideration under 38 C.F.R. § 3.321(b) is 
warranted.  If the benefit sought on appeal remains 
denied, the veteran and his representative should be 
provided a supplemental statement of the case 
(SSOC).  An appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


